—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 17, 1994, which granted defendant’s motion to dismiss the first and third causes of action of the complaint, unanimously affirmed, without costs.
Plaintiffs first cause of action seeking to recover in quantum meruit the reasonable value of services rendered was properly dismissed because a written contract exists which governs plaintiff’s compensation for services rendered. Plaintiffs third cause of action seeking a portion of any fees that may be awarded to defendant in any future arbitration was properly dismissed since, as defendant concedes, plaintiffs right to recover under the contract is in no way dependent upon whether or not the defendant ultimately prevails in such future arbitration. Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.